PS-8
8188
                                 UNITED STATES DISTRICT COURT
                                                     for the
                           EASTERN DISTRICT OF NORTH CAROLINA
U.S.A. vs. Eric Kareem Dudley                                                   Docket No. 7:18-CR-198-lBO

                           Petition for Action on Conditions of Pretrial Release

    COMES NOW Kyle Kusmierczyk, U.S. Probation Officer of the court, presenting an official report
upon the conduct of defendant, Eric Kareem Dudley, who was placed under pretrial release supervision by
the Honorable Robert B. Jones, Jr., U.S. Magistrate Judge, sitting in the Court at Wilmington, on the 19th
day of December, 2018.
       r
RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On January 17, 2019, Dudley provided a urine sample that returned positive for marijuana. It is
also noted there has been an odor of ip.arijuana at his residence on two occasions during home contacts. In
addition, Dudley admitted to this officer that a resident of the house smokes marijuana regularly in the residence.
His third-party custodian assured the court no criminal activity would take place at the residence when Dudley
was granted pre-trial release. Based on his positive marijuana test and the marijuana use in the residence we
would request a bond revocation be scheduled. It is noted that his arraignment hearing is currently scheduled
for February 6, 2019.

PRAYING THAT THE COURT WILL ORDER: That a hearing be held to determine ifthe defendant's
release should be revoked.

Reviewed and approved,                                   I declare under penalty of perjury that the foregoing
                                                         is true and correct.


Isl Robert L. Thornton                                   Isl Kyle Kusmierczyk
Robert L. Thornton                                       Kyle Kusmierczyk
Supervising U.S. Probation Officer                       U.S. Probation Officer
                                                         414 Chestnut Street, Suite 102
                                                         Wilmington, NC 28401-3958
                                                         Phone: 910-679-2034
                                                         Executed On: January 30, 2019

                                         ORDER OF THE COURT

Considered and ordered the    .JD       day of   ~~                     , 2019, and ordered filed and made part
of the records in the above case.


:r:~~
U.S. District Judge
